Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 are indefinite because there is no antecedent basis for cooling fins in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2853344 to Stout in view of US 4632465 to Cummings.

Regarding claim 1, Stout discloses a hub cap assembly comprising: a disc comprising a top surface 24, and a bottom surface 22; a rim that extends from the bottom surface (as evident from Fig. 2); wherein: the rim comprises a cavity 30 that receives balance media (e.g. see col. 3, ln 24-28). Stout does not disclose a first tire stem port disposed on the disc. Cummings discloses such (see Fig. 2, disclosing 2 ports). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of simplifying the process of venting or adding air to a tire therein increasing operator safety. 

Regarding claim 5, Stout in view of Cummings discloses the hub assembly of claim 1 further comprising: a support member 22 (e.g. see Fig. 2 of Cummings) that extends orthogonally in relation to the bottom surface. It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation as incorporating the access ports discussed in claim 1, therein providing axial standoff. 

Regarding claim 8, Stout in view of Cummings discloses the hub assembly of claim 5, wherein: the support member is a vertical pillar that couples to an anchor point (as shown in Fig. 2 of Cummings with the same motivation provided in claim 5).

Regarding claim 9, Stout in view of Cummings discloses the hub assembly of claim 1 further comprising: a second tire stem port disposed on the disc (as evident from Fig. 2 of Cummings with the same motivation of claim 1)

Regarding claim 10, Stout in view of Cummings discloses the hub assembly of claim 1, wherein: the cavity comprises an access port 38 to receive the balance media.

Claim(s) 2, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Cummings in further view of US 2921816 to Lyon.

Regarding claim 2, Stout in view of Cummings discloses the hub assembly of claim 1, but does not disclose that the top surface of the disc further comprises cooling fins disposed about a circumference of the top surface. Lyon discloses such (see Fig. 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing heat of the wheel assembly (same motivation for claims 3 and 4). 

Regarding claim 3, Stout in view of Cummings and Lyon discloses the hub assembly of claim 2, wherein: the cooling fins comprise at least one of scallops in the rim or air channels (i.e. air channels; e.g. 33).

Regarding claim 4, Stout in view of Cummings and Lyon discloses the hub assembly of claim 2, wherein: the cooling fins comprise at least two different geometry configurations, each geometry configuration configured to direct cooling air to a different position (as evident from Fig. 5; see 35 vs top of 33 showing different shapes).

Claim(s) 6, 7, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Cummings in further view of US 9365074 to Polka. 

Regarding claim 6, Stout in view of Cummings discloses the hub assembly of claim 5, but does not disclose that the support member comprise a bracket that fastens to the bottom surface of the disc. Polka discloses such (see structure in the middle of Fig. 4 including arms 46, 48). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation as incorporating the access ports discussed in claim 1, therein providing axial standoff. 

Regarding claim 7, Stout in view of Cummings discloses the hub assembly of claim 5, but does not disclose that the support member is a top hat bracket. Polka discloses such (see structure in the middle of Fig. 4 including arms 46, 48). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation as incorporating the access ports discussed in claim 1, therein providing axial standoff.

Regarding claim 11, Stout discloses a modular tire system comprising: a disc comprising a top surface 24 and a bottom surface 22; a rim that extends from the bottom surface of the disc (as evident from Fig. 2), wherein the rim comprises a cavity 30 that contains balance media (e.g. see col. 3, lines 24-28) and balance media counteracts the tire being unbalanced (e.g. col. 1, lines 20-24) but Stout does not disclose a first tire stem port disposed on the disc; and a bracket that couples the disc to a corresponding vehicle; wherein: the first tire stem port couples to a corresponding tire stem of a tire mounted on the tire rim. 
Cummings discloses a first tire stem port disposed on the disc (as evident from Fig. 2 showing two ports one each proximate 26, 27) wherein: the first tire stem port couples to a corresponding tire stem of a tire mounted on the tire rim (see col. 3, ln 57-65). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of simplifying the process of venting or adding air to a tire therein increasing operator safety.
Polka discloses a bracket that couples the disc to a corresponding vehicle (see structure in the middle of Fig. 4 including arms 46, 48). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing axial standoff to access the valve ports. 

Regarding claim 17, Stout in view of Cummings and Polka disclose the modular tire system of claim 11 further comprising: a second tire stem port disposed on the disc that couples to a second tire (as shown in Fig. 2 of Cummings). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of simplifying the process of venting or adding air to both tires therein increasing operator safety.

Regarding claim 18, Stout in view of Cummings and Polka disclose the modular tire system of claim 11 further comprising: a first stem extender (e.g. 28) that couples the first tire stem port to the tire stem of the tire (as shown in Fig. 2 of Cummings). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of simplifying the process of venting or adding air to both tires therein increasing operator safety.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Cummings and Polka in further view of Lyon.

Regarding claim 12, Stout in view of Cummings and Polka disclose the modular tire system of claim 11, but does not disclose that the top surface of the disc further comprises cooling fins disposed about a circumference of the top surface. Lyon discloses such (see Fig. 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing heat of the wheel assembly.

Regarding claim 13, Stout in view of Cummings and Polka disclose the modular tire system of claim 11, but does not disclose cooling fins redirect air to portions of the tire. Lyon discloses such (i.e. at least indirectly via the bead seat to tire bead as evident from Fig. 1 and Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing heat of the wheel assembly.

Regarding claim 14, Stout in view of Cummings and Polka disclose the modular tire system of claim 11, but does not disclose cooling fins redirect air to at least one component that couples the tire to a corresponding vehicle. Lyon discloses such (see Fig. 2, 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing heat of the wheel assembly.

Regarding claim 15, Stout in view of Cummings and Polka disclose the modular tire system of claim 11, but does not disclose that the cooling fins comprise at least one of scallops in the rim or air channels. Lyon discloses such (see Fig. 2, 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing heat of the wheel assembly.

Regarding claim 16, Stout in view of Cummings and Polka disclose the modular tire system of claim 11, but does not disclose cooling fins comprise at least two different geometry configurations, each geometry configuration configured to direct cooling air to a different position. Lyon discloses such (as evident from Fig. 5; see 35 vs top of 33 showing different shapes). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing heat of the wheel assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617